
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.13



THIRD AMENDMENT TO THE
WADDELL & REED FINANCIAL, INC.
1998 EXECUTIVE DEFERRED COMPENSATION STOCK OPTION PLAN


        Waddell & Reed Financial, Inc., a Delaware corporation (the "Company"),
previously established the Waddell & Reed Financial, Inc. 1998 Executive
Deferred Compensation Stock Option Plan (the "Plan"). Pursuant to Section 8.1 of
the Plan, the Board of Directors of the Company reserves the right to amend the
Plan. Pursuant to the powers reserved in the Plan, the Plan is amended effective
January 1, 2004.

        1.     Section 3.2 of the Plan is hereby restated in its entirety to
read as follows:

        Section 3.2.    Authority of Committee.    The Committee shall have full
power and authority to: (i) interpret and construe the Plan and adopt such rules
and regulations as it shall deem necessary and advisable to implement and
administer the Plan, and (ii) designate persons other than members of the
Committee or the Board to carry out its responsibilities, subject to such
limitations, restrictions and conditions as it may prescribe, such
determinations to be made in accordance with the Committee's best business
judgment as to the best interests of the Company and its stockholders and in
accordance with the purposes of the Plan. Except to the extent the Committee
provides otherwise, Awards and/or income associated with or resulting from
Awards may be deferred either automatically or at the election of a Participant
pursuant to and to the extent provided under a separate deferred compensation
plan adopted by the Company, which plan may provide for and determine the amount
(if any) of deemed earnings on any deferred amount during any deferral period.
The Committee may delegate administrative duties under the Plan to one or more
agents as it shall deem necessary or advisable.

        2.     Except as hereby amended, the Plan shall remain in full force and
effect.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.13



THIRD AMENDMENT TO THE WADDELL & REED FINANCIAL, INC. 1998 EXECUTIVE DEFERRED
COMPENSATION STOCK OPTION PLAN
